DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 16/885,189, filed on 05/27/2020.
2.	Claims 18-37 are pending.
3.	Claims 1-17 are cancelled.
4.	Claims 18-37 are rejected.
Oath or Declaration
5.	Applicant(s) oath or declaration filed on 05/27/2020 are approved by the office.
Drawings
6.	The drawings and specifications filed on 05/27/2020 are approved by the office.
Information Disclosure Statement
7.	IDS(s) filed on 05/28/2020 and 09/10/2020 have been considered.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 18-37 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 18-37 of U. S. Patent No. 10,700,997 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
10.	Claims 18-37 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-17 of U. S. Patent No. 10,341,257 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Allowable Subject Matter
11.	Claims 18-37 are allowed if the claims overcome the Double Patenting rejection rendered above. A detailed reasons for allowance will be provided once the application is in allowable form.
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Various mechanisms and techniques for influencing or controlling a content update schedule for a content-based software application on a mobile device. A content server issues one or more commands to the mobile device that establish a content update schedule for the mobile device. The mobile device then performs content update sessions with the content server based on that schedule. During any one or more refresh sessions, the content server delivers another command to establish a new content update schedule. This system provides the advantage of allowing the content server to regulate how frequently the mobile device retrieves new content (Boyd et al, ‘698)
A network device for processing data on a data network including a plurality of ports, configured to receive data packets and to send out processed data packets, a modification engine configured to parse, evaluate and modify the data packets to produce the processed data packets and a series of search engine pipeline stages configured to perform lookup searches through a plurality of search engines. The series of search engine pipeline stages perform search requests in sequential processing steps and any stage of the series of search engine pipeline stages may submit a particular search request to the plurality of search engines and receive search results particular to a particular data packet at a respective processing step. (Smith et al., ‘918)
Methods, servers and systems for communicating signaling information in a telecommunications signaling network implement methods that include receiving a first message encoding signaling information from a source component and processing the message using a fixed pipeline having a plurality of modules, each module having at least one procedure for performing a specific set of tasks. Application level routing operations may be performed to identify a suitable destination component. Information contained in the first message may be used to generate a second message encoding signaling information, which is sent to the identified destination component. (McNamee et al.,  ‘993)
Methods, servers and systems for communicating signaling information in a telecommunications signaling network may involve using a topology tree categorizing network nodes into groups, receiving a first message encoding signaling information from a source, decoding the received first message into an internal representation of the message, determining if the internal representation identifies a destination component in the topology tree, performing application level routing operations by hierarchy to determine if information contained in the internal representation identifies a destination component in the topology tree, packaging the information contained in the internal representation into a second message encoding signaling information, and sending the second message encoding signaling information to the identified destination component. The topology tree may include one or more domains as root nodes, a peer-group as an internal node for each of the one or more domains, and a peer as a terminal node for the at least one peer-group. (McNamee et al.  ‘994)
Apparatus and method for establishing "virtual connections" through a packet switched data communications network, the network including a plurality of end systems and switches connected by links. Each end system has a unique physical layer address and each switch has a connection database of valid connections between different ports on the switch and a switching mechanism for establishing temporary connections. Each switch is registered with a connection server such that, prior to transmission of a connectionless datagram from a first end system to a second end system, a path of valid connections through one or more switches from the first end system to the second end system is determined by configuring the connection table of each switch on the path with a connection identifier identified by the physical layer addresses of the first and second end systems, and wherein the data packet remains as a connectionless datagram. In other aspects, an improved method is providing for allocating bandwidth among competing devices requesting access to a bandwidth limited shared resource (e.g., the previously defined switch), and to a search method for making a best path determination through the network based on a number of constraints. (Dobbins et al.  ‘546)
A method for determining a best path from a source node to a destination node using a breadth first recursive search in parallel. The determination is based upon a plurality of metrics which are set by the system. A path's metrics are compared to respective threshold values and paths are discarded if the metrics values do not each exceed respective thresholds. In addition, if a path has no metric which is better than one of the already completed paths, the path is discarded. (Wallace   ‘910)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443